Citation Nr: 9922781	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for diabetes mellitus.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in May 1998.  The RO received his substantive appeal in 
June 1998.


REMAND

In present case, the veteran contends that he is entitled to 
service connection for diabetes mellitus.  A review of the 
record included the veteran's SMRs, which show that he had an 
essentially normal clinical evaluation on initial enlistment 
examination in November 1970.  Urinalysis was noted to be 
negative for sugar at that time.  There was no mention of the 
presence of diabetes mellitus during the veteran's period of 
active duty service.  Indeed, a February 1994 clinical 
laboratory report shows that the veteran had a fasting 
glucose level of 112 (the expected range was noted to be 64 
to 121).  However, he had a triglycerides level of 204 (the 
expected range was noted to be 38 to 162).  Moreover, his 
July 1994 retirement examination report reveals that 
urinalysis was negative for sugar.

Notwithstanding, the veteran has submitted a copy of an 
August 1994 private laboratory report which reveals that he 
had an abnormal glucose level of 141 (the usual clinical 
range was noted to be 70 to 115).  In addition, his average 
hemoglobin count over the last 100 days (HGB A1C) was 5.9 
(the usual clinical range was noted to be 3.0 to 6.0) and he 
had an abnormal triglyceride level of 390 (the usual clinical 
range was noted to be 10 to 160).  However, urinalysis was 
again negative for glucose.

Urinalysis conducted in conjunction with the veteran's 
February 1995 VA examinations was also negative for urine 
glucose.

VA treatment records developed in 1995 and 1996 show that the 
veteran was seen in the emergency room with complaints of 
chest tightness over the prior 5 to 6 days.  He also 
complained of associated symptoms to include such things as 
nausea, fatigue and diaphoresis.  The veteran noted that the 
tightness was increased upon inhalation.  Basic laboratory 
work was performed, and the veteran's glucose level was found 
to be 350 with positive ketones.  He was thereafter admitted 
to the Medical Intensive Care Unit (MICU) where he was 
treated with a sliding insulin scale.  Upon admission, his 
glucose level was noted to be about 350, and during his stay 
in the MICU, his blood sugars began running closer to the 200 
range.  The primary discharge diagnoses were noted to be non-
insulin dependent diabetes mellitus and hypertension.

In conjunction with his present claim seeking entitlement to 
service connection for diabetes mellitus, the veteran was 
afforded a VA examination in June 1997.  The examination 
report included diagnoses of not well controlled diabetes 
mellitus with evidence of diabetic nephropathy, diabetic 
nephropathy secondary to diabetes mellitus and neuropathy 
secondary to diabetes mellitus.  The accompanying laboratory 
reports showed an abnormal blood glucose level of 172 (the 
reference range was noted to be (65 to 110).  However, 
urinalysis was once again negative for urine glucose.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the Board 
may only consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the veteran's claim will be known.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Under the circumstances of this case, 
the Board concludes that additional medical development of 
the record would be beneficial prior to appellate 
disposition. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for his diabetes mellitus.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the veteran should be afforded 
an endocrinology examination by an 
appropriate VA specialist.  All 
appropriate tests and/or studies, to 
include a glucose tolerance test (GTT), 
should be conducted.  The specialist is 
requested to determine to a reasonable 
degree of medical certainty, based on a 
review of all the evidence of record 
contained in the claims folder, whether 
the abnormal blood glucose level noted on 
the veteran's August 1994 private 
laboratory report warranted a finding of 
diabetes mellitus at that time, or, at 
the very least, was an early 
manifestation of his currently diagnosed 
diabetes mellitus.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the specialist prior to his or her 
examination of the veteran.  A legible 
copy of the specialist's report, with a 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
entitlement to service connection for 
diabetes mellitus, with special attention 
being made to the additional evidence 
obtained or submitted.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


